Leech,
dissenting: The petitioning trust was created to carry out the testamentary wishes of the decedent. The bequest to Louise Clisby Francis was not pecuniary, it seems to me. It was a legacy of money or securities in the alternative. The purpose, I think, obviously, was to avoid the creation of a money obligation, and to protect the estate and, possibly, the market for these securities, by making the legacy thus alternative. The choice of that alternative was left to the trustees of the testamentary trust. They chose and it thus became a legacy of securities. In my opinion, the petitioner therefore “realized” no gain under section 111 of the Eevenue Act of 1934, in the transfer of securities to Louise Clisby Francis. Cf. Helvering v. General Utilities & Operating Co., supra.
That distribution of securities occurred solely by authority of the will of Mary Lily Bingham. Consent of the recipient was not obtained. It was not a requisite. That fact, I think, effectively distinguishes this case from Suisman v. Eaton, supra, and renders inapplicable the rule applied in United States v. Kirby Lumber Co., supra.
TukneR agrees with this dissent.